IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT NASHVILLE              FILED
                          JUNE SESSION, 1997          September 4, 1997

                                                      Cecil W. Crowson
                                                     Appellate Court Clerk
STATE OF TENNESSEE,            )   C.C.A. NO. 01C01-9604-CR-00152
                               )
     Appellee,                 )
                               )   SUMNER COUNTY
                               )
V.                             )
                               )   HON. JANE WHEATCRAFT, JUDGE
GARY W. TOMLIN,                )
                               )
     Appellant.                )   (REVOCATION OF PROBATION)



FOR THE APPELLANT:                 FOR THE APPELLEE:

THOMAS T. OVERTON                  JOHN KNOX WALKUP
213 Third Avenue, North            Attorney General & Reporter
Nashville, TN 37201
                                   DARYL J. BRAND
                                   Assistant Attorney General
                                   425 Fifth Avenue North
                                   2nd Floor, Cordell Hull Building
                                   Nashville, TN 37243

                                   LAWRENCE RAY WHITLEY
                                   District Attorney General

                                   C. WAYNE HYATT
                                   Assistant District Attorney General
                                   113 West Main Street
                                   Gallatin, TN 37066


OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE
                                 ORDER

      The Appellant, Gary W . Tomlin, Jr. , appeals the revocation of his

probation by the trial court in Sumner County. At the revocation hearing, the

State presented evidence of the Appellant’s failure to comply with the conditions

of his probation. The Appellant testified and gave explanations for his failure to

comply with the probation conditions. After hearing all the evidence, the trial

court made specific findings of fact set forth in court orders, that Appellant had

violated the conditions of his probation.



      Appellant, relying upon Gagnon v. Scarpelli, 411 U.S. 778, 93 S. Ct. 1756,

36 L. Ed. 2d 656 (1973), argues on appeal that his due process rights were

violated because the trial court failed to set forth in writing the evidence relied

upon and the reasons for the probation revocation. The trial court’s orders of

record in this matter do not support Appellant’s arguments.



      As the evidence does not preponderate against the findings of the trial

judge and there is no error of law requiring a reversal of the judgment which is

apparent on the record, the judgment of the trial court is affirmed in accordance

with Rule 20 of the Court of Criminal Appeals of Tennessee.




                                        -2-
                         ____________________________________
                         THOMAS T. W OODALL, Judge



CONCUR:



___________________________________
JOSEPH B. JONES, Presiding Judge


___________________________________
W ILLIAM M. BARKER, Judge




                              -3-